Citation Nr: 1142178	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-03 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chronic low back strain, with degenerative joint disease (DJD), prior to June 25, 2004.

2.  Entitlement to a disability rating in excess of 40 percent for chronic low back strain, with DJD, from June 25, 2004.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Appeals Management Center (AMC) of the Department of Veterans Affairs (VA), located in Bay Pines, Florida, which granted the Veteran's claim of entitlement to service connection for chronic low back strain with DJD.  A 10 percent disability rating was assigned for the period from January 6, 2000 to June 24, 2004, and a 40 percent disability rating was assigned for the period dating from June 25, 2004.  The Veteran submitted his notice of disagreement with this determination in March 2006, and timely perfected his appeal in February 2007.

In October 2010, the Board denied the Veteran's claims of entitlement to initial increased disability ratings for the periods assigned.  The Veteran subsequently submitted a notice of appeal (NOA) to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claims for initial increased disability ratings.  The Court issued a February 2011 Order vacating the October 2010 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

Rice Consideration

The Board notes that "a request for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."  See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  However, the record before the Board does not contain any indication that a claim for a TDIU was expressly raised by the Veteran or reasonably raised by the record.

Referred Issue

Review of the Veteran's VA claims file reveals that he filed a claim of entitlement to service connection for a dental condition in March 2005.  See Veteran's Statement, March 28, 2005.  He was subsequently issued a VA notice letter in May 2005.  It does not appear that any additional adjudication of this dental claim was accomplished.  Therefore, the Board does not have jurisdiction over this claim, and it is referred back to the Agency of Original Jurisdiction for appropriate action. 


FINDINGS OF FACT

1.  Prior to June 25, 2004, the Veteran's low back disability was manifested by complaints of stiffness, intermittent pain and occasional trouble with bending, standing, and driving, resulting in slight functional impairment.

2.  From June 25, 2004, the Veteran's low back disability has been manifested by limited and painful motion that is not the functional equivalent of unfavorable ankylosis.

3.  The competent medical evidence does not show that the Veteran's service-connected chronic low back strain with DJD is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for chronic low back strain, with DJD, prior to June 25, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 and 5295 (2002 and 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 and 5243 (2011).

2.  The criteria for an initial evaluation in excess of 40 percent for chronic low back strain, with DJD, from June 25, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 and 5295 (2002 and 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 and 5243 (2011).

3.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Notice letters dated in November 2001, April 2004, and October 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Court observed that claims of entitlement to service connection consist of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (West 2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).


The October 2006 letter provided notice of the manner in which VA assigns initial ratings and effective dates.  Although this letter was not sent prior to initial adjudication of the Veteran's claims, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided time to respond with additional argument and evidence, the claims were readjudicated, and a statement of the case was provided to the Veteran in January 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In any event, the Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  Therefore, no further notice is required for this claim. 

The Veteran has not alleged that he received inadequate VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements"].

As there is no indication that there exists any evidence, which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not required where there is no reasonable possibility that additional development will aid the Veteran].

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2008) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).
VA provided the Veteran with appropriate compensation examinations in June 2004, July 2005, September 2005, and May 2009.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected low back disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA compensation examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007),

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  Schedular Consideration

The Veteran alleges that his service-connected chronic low back strain, with DJD, is more severe than contemplated by his assigned disability ratings.  The Board disagrees.

Procedural History

The Veteran filed his original claim of entitlement to service connection for chronic low back strain in August 1980, and a January 1981 rating decision denied the claim.  The Veteran attempted to reopen this claim in November 1995, which was denied in April 1996 due to the lack of new and material evidence.

In January 2000, the Veteran again petitioned VA to reopen his previously denied claim of entitlement to service connection for chronic low back strain.  He also questioned whether there was clear and unmistakable error (CUE) in the April 1996 rating decision, which declined to reopen his low back claim.  A March 2000 rating decision denied both of the Veteran's claims.  The Veteran submitted a notice of disagreement with this determination in May 2000.  In July 2000, he testified before a Decision Review Officer, and later that month, the Veteran timely perfected his appeal.

In July 2001, the Board denied the Veteran's claim that CUE existed in the April 1996 rating decision and remanded the Veteran's petition to reopen his claim for chronic low back strain for additional evidentiary development.  This claim was returned to the Board in October 2002, at which time it was denied.  The Veteran subsequently submitted a NOA to the Court indicating his disagreement with the denial of his claim.  The Court issued a September 2003 Order vacating the October 2002 Board decision and remanding the appeal for readjudication consistent with the parties' JMR.  

In April 2004, the Board again remanded the Veteran's petition to reopen his previously denied claim of entitlement to service connection for chronic low back strain with DJD for additional evidentiary development.  As noted above, a subsequent October 2005 rating decision granted entitlement to service connection for the Veteran's low back claim and assigned a 10 percent disability rating prior to June 25, 2004, and a 40 percent disability rating thereafter.  The Veteran disagreed with these disability ratings in March 2006, and timely perfected his appeal in February 2007.  

In October 2010, the Board denied the Veteran's claims.  The Veteran subsequently submitted a NOA to the Court indicating his disagreement with the denial of his claims for increased disability ratings.  The Court issued a February 2011 Order vacating the October 2010 Board decision and remanding the appeal for readjudication consistent with the parties' JMR.  

Relevant Law and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of a veteran.  See 38 C.F.R. § 4.3 (2011).  

A veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  Here, however, the Veteran timely appealed the ratings initially assigned for his service-connected chronic low back strain within one year of the notice of the establishment of service connection, and VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for time that has elapsed since filing his claim.  A disability may be more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying "staged" ratings.  

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45 (2011).

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the lumbar spine.  Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome (IVDS).  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the changes to Diagnostic Code 5293 (now reclassified as Diagnostic Code 5243) for IVDS.

The Board will evaluate the Veteran's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest ratings.  According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel opinions prohibit the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.71a to the period on or after the effective dates of the new regulations.  

In determining whether the Veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the "old" criteria at any time; (2) whether an increased rating is warranted under the "new" criteria for IVDS at any time on or after September 23, 2002; and (3) whether an increased rating is warranted under the "new" criteria for other disabilities of the thoracolumbar spine at any time on or after September 26, 2003.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  

Prior to September 26, 2003, disabilities manifested by limitation of motion in the lumbar spine were evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 40 percent were assigned for slight, moderate, and severe limitation of motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic Code 5295 (2003).  

A 10 percent disability rating was warranted if there was characteristic pain on motion.  

A 20 percent disability rating was warranted if there was muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in the standing position.

A 40 percent disability rating, the highest available schedular evaluation, was warranted where the condition was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  Under that rating formula: 

A 20 percent disability rating is warranted if: forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is warranted if: forward flexion of the thoracolumbar spine to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

("Unfavorable ankylosis" is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension".  See id., Note (5).  

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id., and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine".  See 68 Fed. Reg. at 51,455 (Supplementary Information). 

Notes appended to the new rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees  Id., Notes (2) and (4).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the ones assigned by the AMC.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Prior to June 25, 2004

The Veteran is seeking a disability rating in excess of 10 percent for his service-connected chronic low back strain prior to June 25, 2004.  He essentially contends that at that time the symptomatology associated with his low back disability was more severe than was contemplated by the assigned disability rating.  Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not support a rating in excess of the currently assigned 10 percent disability evaluation during any portion of the appeal period prior to June 25, 2004.

While the Veteran's claim was initially rated under Diagnostic Codes 5237 - 5242, review of the October 2005 rating decision indicates analysis consistent with the assignment of former Diagnostic Code 5295 for lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  Other potentially applicable Diagnostic Codes include Diagnostic Code 5292, for limitation of motion of the lumbar spine; Diagnostic Code 5293 for IVDS; and Diagnostic Code 5294 for sacroiliac injury and weakness.  The Board notes that the Veteran has not been diagnosed with IVDS or degenerative disc disease, and thus Diagnostic Code 5293 is not for application.  Further, sacroiliac injury and weakness are rated using the criteria for lumbosacral strain.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5292, 5293, 5294 (2002).

With respect to the application of former Diagnostic Code 5292 (pertaining to limitation of motion in the lumbar spine), the Board acknowledges that the Veteran complained of stiffness, intermittent pain and occasional trouble with bending, standing, and driving.  Range of motion findings noted in the February 2002 VA treatment record indicated no limitation of motion with rotation or lateral flexion, although the Veteran reported pain with forward flexion of more than 30 degrees.  See VA Treatment Record, February 1, 2002.

Considering these findings, and the fact that the Veteran has already been assigned a 10 percent disability rating, the Board concludes that overall, his limitation of motion is slight.  The words "slight," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather, it is the Board's responsibility to evaluate all the medical evidence and determine the appropriate rating that would compensate the Veteran for impairment in earning capacity, functional impairment, etc.  Although the criteria under Diagnostic Code 5292 are less defined and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002). 

Therefore, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984.  There is no inconsistency, then, in applying the current ranges of motion to rating spine disabilities under the old criteria.  When doing so in this case, it is clear that the Veteran has no more than slight limitations.  The 2002 VA treatment record showed limitations that were extremely slight.  To warrant a higher rating under Diagnostic Code 5292, such limitations would have to be moderate.  With complete full range of motion shown upon physical examination, it cannot be said that the Veteran met this requirement.

The Board also finds that the evidence does not show that the criteria are met for assignment of a higher rating under former Diagnostic Code 5295 (pertaining to lumbosacral strain).  The record does not show that the Veteran's disability is manifested by muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in the standing position.  Overall, the Board finds that the Veteran's current 10 percent disability rating is appropriate.

While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the rating schedule does not provide a separate rating for pain in this case.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The 2002 VA physician concluded the Veteran had low back pain with no limited function of walking and standing.  Despite the Veteran's complaints of back pain, the medical evidence shows that he was, at most, slightly disabled from a functional standpoint during the time period in question.  Further, there were no findings indicative of disuse and following his December 2002 complaints of low back pain, he specifically denied experiencing any back problems throughout the year of 2003 and until June 2004.

The Board concludes that in conjunction with the slight abnormal findings discussed more fully above (i.e., limited painful motion), the current 10 percent rating adequately compensates the Veteran for his back disability.  

Finally, with respect to current Diagnostic Code 5237 (pertaining to lumbosacral strain), the Board acknowledges, as set forth previously, that the Veteran has complained of stiffness, intermittent pain and occasional trouble with bending, standing, and driving.  However, as noted above, the only way to obtain a higher disability rating under the new criteria would be if flexion was greater than 30 degrees but not greater than 60 degrees; or if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As noted above, while the Veteran did complain of pain on motion at 30 degrees of forward flexion in February 2002, this was clearly temporary, and the result of his lifting heavy items in the course of his employment.  See VA Treatment Record, February 1, 2002.  Accordingly, there is no basis for assigning a higher rating under the "new" criteria.

VA could also evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2004).  The emphasis here is on the word "objective."  Although the Veteran may complain of neurological symptoms (i.e., weakness of the lower extremities, radiating pain, etc.), there is no objective evidence of neurologic impairment.  See, e.g., February 2002 VA treatment record.  The Veteran specifically denied experiencing any bowel or bladder impairment.  VA treatment records did not reveal any muscular reflex abnormalities or sensory abnormalities or impairment of muscle strength.  Therefore, based on the lack of such symptomatology in this case, a separate rating could not be assigned.

The Board has considered all other potentially applicable diagnostic codes.  There is no evidence of fractured vertebrae or ankylosis that would support an evaluation under the criteria of Diagnostic Codes 5285, 5286 or 5289, respectively.  See 38 C.F.R. § 4.71a (2002).  

As there is no period in this appeal segment in which a rating higher than 10 percent is warranted, there is no basis for a staged rating of the Veteran's current 10 percent rating pursuant to Hart and Fenderson (cited above) prior to June 25, 2004, and the claim for increase on a schedular basis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating, that doctrine is not applicable and the appeal is denied.


From June 25, 2004

The October 2005 rating decision that originally granted the Veteran's claim of entitlement to service connection, determined that he was entitled to a 40 percent disability rating for his chronic low back strain, with DJD, as of June 25, 2004.  The Veteran essentially contends that the symptomatology associated with his low back disability is more severe than is contemplated by the currently assigned rating.  Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not support a finding in excess of the currently assigned 40 percent disability evaluation during any portion of the appeal period.

As the requirements for a rating higher than 40 percent are substantially similar under both versions of the rating schedule, a common discussion regarding application of the evidence to the rating criteria is warranted.  In essence, under the pre-amended regulations, a 50 percent disability rating requires unfavorable ankylosis of the lumbar spine (Diagnostic Code 5289); under the amended regulations, a 50 percent disability rating requires unfavorable ankylosis of the entire thoracolumbar spine.

As set forth under the amended regulations, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Significant to this appeal, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Note (1).

Regarding application of pre-amended Diagnostic Code 5292 (limitation of motion) and Diagnostic Code 5295 (lumbosacral strain), the current 40 percent rating is the maximum contemplated under these diagnostic codes.  As such, a higher rating would not be available under these criteria regardless of the extent of disability.  Similarly, Diagnostic Code 5285 (fracture of the vertebra) and Diagnostic Code 5286 (complete bony fixation) are not applicable.  Therefore, the Board will not address them further.

Here, the evidence does not show ankylosis (fixation) of the lumbar spine at any time pertinent to this appeal.  Range of motion findings in June 2004 indicated forward flexion to 30 degrees, with pain from 25 to 30 degrees, extension to 9 degrees, with pain from 5 to 9 degrees, left lateral flexion to 12 degrees, with pain from 10 to 12 degrees, right lateral flexion to 15 degrees, with pain from 10 to 15 degrees, bilateral rotation to 13 degrees, with pain from 13 degrees.  See VA Spine Examination Report, June 25, 2004.

Range of motion findings in July 2005 indicated forward flexion to 17 degrees, with pain from 12 degrees, extension to 13 degrees, with pain from 7 degrees, left lateral flexion to 15 degrees, with pain from 10 degrees, right lateral flexion to 11 degrees, with pain from 10 degrees, left lateral rotation to 15 degrees, with pain from 12 degrees, and right lateral rotation to 5 degrees, with pain from 5 degrees.  See VA Spine Examination Report, July 12, 2005.  Range of motion findings in May 2009 indicated forward flexion to 20 degrees, with pain from 20 degrees, extension to 7 degrees, with pain throughout range, left lateral flexion to 10 degrees, with pain from 10 degrees, right lateral flexion to 5 degrees, with pain from 5 degrees, left lateral rotation to 14 degrees, with pain from 14 degrees, and right lateral rotation to 9 degrees, with pain from 9 degrees.  See VA Spine Examination Report, May 4, 2009.  The Board notes that pain associated with motion is fully contemplated in the current 40 percent evaluation, which includes the equivalent of favorable ankylosis, i.e., no effective motion beyond the neutral position.

Regarding the specific features of unfavorable ankylosis, the Board notes that, in June 2004, the Veteran was able to walk unaided.  He did not routinely use a cane, crutches or walker related to his back of leg spasms, nor did he wear a brace.  He stated that he could walk one-fourth to one-half miles.  The Veteran was not unsteady.  The Veteran reported that when he experienced spasms, he had difficulty climbing into his truck to drive.  He reported having difficulty lifting heavy objects and noted that he could not play basketball and softball regularly anymore due to his pain.  The VA examiner noted that there was insufficient evidence to warrant an acute diagnosis.  See VA Spine Examination Report, June 25, 2004.  In July 2005, the Veteran demonstrated normal posture, head position and symmetry in appearance.  His gait was normal and he did not demonstrate any abnormal spinal curvatures.  The VA examiner specifically stated that the Veteran did not have any indications of thoracolumbar spine ankylosis.  See VA Spine Examination Report, July 12, 2005.  In May 2009, the VA examiner noted that the Veteran's posture was slow and stooped.  His head position and symmetry was normal.  The Veteran's gait was notable for poor propulsion and moderate pain.  There were no abnormal spinal curvatures, however.  See VA Spine Examination Report, May 4, 2009.  

Constant pain, as described by the Veteran, is certainly a component of disability, and the Board does not seek to minimize its impact; however, all compensable levels under the amended rating schedule are assigned "with or without symptoms such as pain."  In essence, the report of constant pain is not probative of entitlement to a higher rating.  Rather, it is the level of impairment resulting from pain that is important.

Assertions of pain, whether from the Veteran or as related by friends or medical professionals, do not address the crucial distinction between favorable and unfavorable ankylosis, and do not purport to establish that the Veteran's thoracolumbar spine segments are fixed such that he cannot attain the neutral position, or that pain, weakness, fatigue, or incoordination produce a level of impairment that approximates fixation of the thoracolumbar spine segments such that the neutral position cannot be attained. 

Even if it were conceded that the Veteran's pain is so severe as to prevent all motion of the spine, such condition (favorable ankylosis) is fully contemplated by the 40 percent rating already assigned.  The criteria for a higher rating call for unfavorable ankylosis, which is a condition that is not more nearly approximated than favorable ankylosis, and this is true under both the pre-amended and amended spine regulations.

As there is no period on appeal in which a rating higher than 40 percent is warranted, there is no basis for staged rating of the Veteran's current 40 percent rating pursuant to Hart and Fenderson (cited above), and the claim for increase on a schedular basis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating, that doctrine is not applicable and the appeal is denied.

III.  Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  See Thun v. Shinseki, 572 F.3d 1366 (2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the precise type reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, both the former and current rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.

While the Veteran has asserted that the severity of his pain warrants increased ratings, pain is specifically contemplated by the rating schedule.  The current version of the rating schedule notes that ratings are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Moreover, pertinent to both versions of the rating schedule, pain is contemplated in the Board's application of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Accordingly, as the Veteran's symptoms are entirely contemplated by the rating schedule, no extraschedular referral is warranted. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for chronic low back strain, with DJD, prior to June 25, 2004, is denied.

Entitlement to a disability rating in excess of 40 percent for chronic low back strain, with DJD, from June 25, 2004, is denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


